ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Harold R. Finn, Jr., has committed professional misconduct warranting public discipline, namely criminal conspiracy, theft and mail fraud involving tribal funds for which a federal jury found him guilty of twelve felony-level counts; and
*841WHEREAS, respondent has waived his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), has acknowledged that pursuant to Rule 19, RLPR, a criminal conviction is deemed conclusive evidence that-the lawyer committed the conduct for which he was convicted, has waived his right to answer the petition and recognizes that in so doing the allegations of the petition are deemed admitted, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is disbarment from the practice of law; and
WHEREAS, this court has independently reviewed the record and approves the recommended discipline,
IT IS HEREBY ORDERED that respondent Harold R. Finn, Jr., is disbarred from the practice of law. The Director is awarded costs and disbursements in the amount of $900.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice